DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIE et al. (CN104795424A, hereinafter referred to as XIE). 
As to claim 1, XIE teaches 1. A display substrate, comprising a supporting material layer having at least one flexible material sub-layer and at least one blocking sub-layer, wherein: one of the at least one blocking sub-layer is at a topmost sub-layer of the supporting material layer, and is provided with a well, located in a display area and configured for accommodating a display component therewithin. [see 1,3,4 in Fig.1~3]
As to claim 2, XIE teaches 2. The display substrate of Claim 1, wherein the at least one flexible material sub-layer and the at least one blocking sub-layer are alternately and successively arranged in layers. [see 1,3,4 in Fig.1~3]
As to claim 3, XIE teaches 3. The display substrate of Claim 2, wherein one or more of the at least one flexible material sub-layer or the at least one blocking sub-layer is a target material layer, wherein the target material layer comprises: a planar portion; and a protruding portion over the planar portion; wherein: an orthographic projection of the protruding portion on a bottom surface of the supporting material layer forms a ring-like structure having an opening that covers an orthographic projection of a bottom surface of the well on the bottom surface of the supporting material layer. [see 1,3,4 in Fig.1~3]
As to claim 4, XIE teaches 4. The display substrate of Claim 3, wherein the target material layer is one of the at least one flexible material sub-layer. [see 1,3,4 in Fig.1~3]
As to claim 5, XIE teaches 5. The display substrate of Claim 4, wherein each of the at least one flexible material sub-layer above the target material layer has a substantially uniform thickness. [see 1,3,4 in Fig.1~3]
As to claim 6, XIE teaches 6. The display substrate of Claim 4, wherein each of the at least one blocking sub-layer above the target material layer has a substantially uniform thickness. [see 1,3,4 in Fig.1~3]
As to claim 7, XIE teaches 7. The display substrate of Claim 4, wherein the supporting material layer comprises one flexible material sub-layer and one blocking sub-layer, wherein: the one flexible material sub-layer is the target material layer; and the one blocking sub-layer is provided with the well. [see 1,3,4 in Fig.1~3]
As to claim 13, XIE teaches 13. A display apparatus, comprising a display substrate according to Claim 1. [Fig.9]
As to claim 14, XIE teaches 14.   The display apparatus of Claim 13, further comprising a display component, wherein the display component is arranged over the supporting material layer and within the well. [see 1,3,4 in Fig.1~3]
As to claim 15, XIE teaches 15.   The display apparatus of Claim 14, wherein a top surface of a sidewall of the well has a larger or substantially equal distance to a bottom surface of the well than a top surface of the display component. [see 1,3,4 in Fig.1~3]
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 11-12 rejected under 35 U.S.C. 103(a) as being unpatentable over XIE in view of Li (U.S. Patent Application Publication 2019/0296260, hereinafter referred to as Li).
As to claim 11, XIE may not explicitly teach 11. The display substrate of Claim 1, wherein each of the at least one flexible material sub-layer comprises polyimide.
Li teaches this limitation […  Polyimide film (PI) is commonly employed in the making of flexible substrate of the OLED display panel…¶0004]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of XIE and Li to “use polyimide as a flexible material sub-layer" in XIE according to Li, for the further advantage of “utilizing known material for a known flexible material sub-layer”.

As to claim 12, XIE and Li teach 12. The display substrate of Claim 1, wherein each of the at least one blocking sub-layer comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride. [¶0075; 0079]
Allowable Subject Matter
Claim 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
2.	Claim 8 recite the limitation "a second flexible material sub-layer, and a second blocking sub-layer, successively arranged in layers".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
Claims 1-7, 11-15 are rejected as explained above.
Claims 8-10 are objected to as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816